Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/058,168 filed on November 24, 2020.
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant filed an amendment on March 14, 2022 under 37 CFR 1.111 in response to a non-final rejection mailed on December 13, 2021.  Applicant has amended claims 1 and 6. Claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments/remarks filed on March 14, 2022 have been fully considered.
With respect to objection to claim 6 for matters of informalities, in view of amendments made to claim 6, objection to said claim is hereby withdrawn.
On pp. 8-9 of the applicant's arguments/remarks, with respect to rejection of independent claim 1 under 35 U.S.C. 103 as being unpatentable over Komine, US 4,919,536 A (Komine) in view of McConkey, US 2019/0137381 A1 (McConkey), applicant has argued that:
“It is noted that independent Claim 1 refers to calculating digital coordinates (x', y', z') of the moving particles, calculating a mapping function f, and then applying the mapping function f to the calculated digital coordinates (x', y', z') of the moving particles, to calculate the physical coordinates (x, y, z) of the moving particles, so that paths of the moving particles are generated. It is further noted that a path involves physical coordinates, and not velocities of the particles. Page 9Turning to the applied art, Komine is directed to a system for measuring a velocity field of fluid flow (see the Title and the Abstract). Figure 2, on which the outstanding Office Action relies, shows the speeds associated with a point P being determined (see the equations on lines 11 and 14 at column 5 that estimate the speeds of these particles).”
The examiner respectfully disagrees.
Firstly, instantaneous positions of particles in a fluid are related to particles’ velocities in accordance with laws of classical mechanics according to which a coordinate (x2,y2,z2) of a particle at time t2 can be derived from a coordinate (x1,y1,z1) of the particle at time t1 from
(x2,y2,z2) – (x1,y1,z1) = V(x1,y1,z1)*Δt,
where Δt = (t2 – t1) and V(x1,y1,z1) is the velocity vector at position (x1,y1,z1).
Secondly, even if, arguendo, we accept applicant’s arguments, it is noted that Komine explicitly discloses a method of calculating particles’ positions in a fluid [col. 4, lines 65-68: “the position of the flow interrogated by the laser beam is represented by unit vector Uoa (a unit length of one pointing in the direction of the observer”].
Thirdly, the velocimetry method of McConkey, determines the velocity of particles using their positions [par. 10 – see also par. 28: “the processor 50 can determine a position of the tracer particle 70 within the laser sheet 80, 90, 100”].
The examiner maintains his rejection of claims 1-20 under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Komine, US 4,919,536 A (Komine) in view of McConkey, US 2019/0137381 A1 (McConkey).
With respect to claim 1, Komine discloses a method for tracking moving particles in a fluid [abstract], the method comprising: illuminating the moving particles with an illumination sequence [col. 2, lines 49-54 – ref. to pulsed illumination source] of patterns generated by a light projector [col. 2, lines 60-64 and FIG. 1, col. 4, lines 25-28]; measuring with a single camera [col. 5, line 36: optical system 22, FIG. 1] light intensities reflected by the moving particles [col. 5, lines 39-46 – ref. to a process for conversion of frequency-to-transmitted intensity]; calculating, based on the measured light intensity, digital coordinates (x′, y′, z′) of the moving particles [col. 4, lines 50-61]; determining a mapping function f that maps the digital coordinates (x′, y′, z′) of the moving particles to physical coordinates (x, y, z) of the moving particles [FIG. 2, col. 4, line 50-68]; and calculating the physical coordinates (x, y, z) of the moving particles based on the mapping function f for generating paths of the moving particles [FIG. 2, col. 4, lines 65-68 and explanations under Response to Applicant’s Arguments – see also Tsukasa et al., JP 2014-044095 A, p. 20, FIG. 13 – see also p. 146, section 2 in Hassan et al., “ A New Artificial Neural Network Tracking Technique for Particle Image Velocimetry,” Experiments in Fluids, Springer, Heidelberg, Germany, vol. 23, no. 2, June 1997, pp. 145-154; please note that citing Tsukasa or Hassan references is intended to provide further evidences to demonstrate that the claimed invention is not novel], wherein the illumination sequence of patterns is generated with a single wavelength [col. 2, 61 – ref. to monochromatic sheet of laser light], and wherein light emitted by the projector is perpendicular to light received by the single camera. But Komine does not explicitly disclose wherein light emitted by the projector is perpendicular to light received by the single camera. However, McConkey discloses light emitted by the projector is perpendicular to light received by the single camera [FIG. 1, plates 80, 90 and 100 are illuminated by light sources 30 in a direction perpendicular to camera 40]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Komine with McConkey with the motivation to devise a method and apparatus to characterize the velocity of a fluid flow through a flow channel using particle image velocimetry with one camera [McConkey: abstract].
With respect to claim 2, Komine in view of REF_2, disclose all the limitations of claim 1. Furthermore, McConkey discloses wherein the illumination sequence of patterns includes at least three distinct patterns [FIG. 1, par. 17 – ref. to three light sources 30]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 3, Komine in view of REF_2, disclose all the limitations of claim 1. Furthermore, McConkey discloses wherein the illumination sequence includes a first pattern that has a constant intensity, a second pattern that has a step-like intensity and a third pattern that has a gradient intensity [par. 9 – colors R, G and B have different luminance (Y) components therein]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 4, Komine, in view of McConkey, disclose all of the limitations in claim 3 and further discloses wherein the second pattern includes 10 different intensities [Claim 22 – “range of intensities” include at least 10 different intensities].
With respect to claim 5, Komine, in view of McConkey, disclose all of the limitations in claim 4 and further discloses wherein the third pattern includes 20 different intensities [Claim 22 – “range of intensities” include at least 20 different intensities].
With respect to claims 14 and 15, the claims are drawn to a system that performs a series of steps that are commensurate in scope with steps of claim 1, when limitations of claims 14 and 15 are considered as a combination. Therefore, claims 14 and 15 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 16, the claim is drawn to a system that performs a series of steps that are commensurate in scope with the fourth limitation of claim 1. Therefore, claim 16 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claims 17-18, the claims are drawn to systems that perform a series of steps that are commensurate in scope with steps of claims 3 and 5, respectively. Therefore, claim 17-18 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 3 and 5, respectively.
Claims 7-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Komine in view of McConkey, as applied to claim 1, and further in view of Sheen et al., US 2018/0045646 A1 (hereinafter “Sheen”).
With respect to claim 7, Komine in view of McConkey, disclose all the limitations of claim 1. But Komine and McConkey, alone or in combination, do not explicitly disclose generating a master light curve for the particles by calibrating static particles in a given volume. However, Sheen discloses generating a master light curve for the particles by calibrating static particles in a given volume [par. 31, FIGS 3-4]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Komine and McConkey with Sheen with the motivation to devise a method, system and apparatus for three-dimensionally tracking micro particles motion [Sheen: abstract].
With respect to claim 8, Komine in view of McConkey and further in view of Sheen, disclose all the limitations of claim 7. Furthermore, Sheen discloses selecting a pixel intensity I0 for estimating the digital depth coordinate z′ of the particles, wherein the pixel intensity I0 is a combination of a central intensity and an image width [pars. 5-6, 31, FIG. 4]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 7.
With respect to claim 9, Komine in view of McConkey and further in view of Sheen, disclose all the limitations of claim 8. Furthermore, Sheen discloses extracting the digital depth coordinate z′ of each particle from the master light curve using the pixel intensity I0 [pars. 5-6, 31-32, FIG. 4]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 7.
With respect to claim 10, Komine in view of McConkey and further in view of Sheen, disclose all the limitations of claim 9. Furthermore, Komine discloses extracting the x′ and y′ digital coordinates of each particles from images collected by the camera [FIG. 2, col. 4, line 50-68]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 7.
With respect to claim 19, the claim is drawn to a system that performs a series of steps that are commensurate in scope with the steps of claim 9. Therefore, claim 19 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 9.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 6, 11-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
A statement of reasons for the indication of allowable subject matter was stated in the previous Office action dated December 13, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Komine, WO 9110143 A1, discloses system for measuring velocity field of fluid flow.
Hill, WO 2019/002286 A1, discloses system and method for analyzing a fluidic sample with dispersed particles.
Bachalo et al., US 2019/0323938 A1, discloses particle field imaging and characterization.
Michaud et al., US 2018/0264289 A1, discloses cancer therapy system treatment.
Saphier et al., JP 2004-279244 A, discloses pattern inspection device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485